UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 6, 2007 Orthofix International N.V. (Exact name of Registrant as specified in its charter) Netherlands Antilles 0-19961 N/A (State or other jurisdiction of incorporation) Commission File Number (I.R.S. Employer Identification Number) 7 Abraham de Veerstraat Curaçao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:011-59-99-465-8525 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): £ Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On November 6, Orthofix International N.V. issued a press release announcing, among other things, its results for the third quarter ended September 30, 2007. A copy of the press release is furnished herewith as Exhibit 99.1 and attached hereto. Item 9.01.Financial Statements and Exhibits (c)Exhibits 99.1 Press release of Orthofix International N.V. dated November 6, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORTHOFIX INTERNATIONAL N.V. Dated:November 6, 2007 By: /s/ Thomas Hein Name:Thomas Hein Title:Chief Financial Officer
